Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of making false statements to a correction officer regarding authority to wear his beard longer than one inch in length. The determination was affirmed on administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report and testimony adduced at the hearing (see Matter of Fontaine v Superintendent of Southport Correctional Facility, 35 AD3d 1113, 1113-1114 [2006], appeals dismissed 8 NY3d 943 [2007]). Petitioner’s exculpatory statements created credibility issues for *947resolution by the Hearing Officer (see Matter of Coleman v Selsky, 40 AD3d 1328, 1329 [2007]). As for petitioner’s remaining claims regarding procedural deficiencies in the manner his disciplinary hearing was conducted, they have been examined and found to be unavailing.
Mercure, J.P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.